Citation Nr: 0308121	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  96-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
March 1971 in the United States Navy.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

A historical review of the record shows that the RO in a May 
1986 rating decision that was not appealed denied entitlement 
to service connection for hearing loss.

In a March 1999 decision the Board determined that evidence 
received since a May 1986 rating decision wherein the RO 
denied entitlement to service connection for hearing loss was 
new and material, and the veteran's claim for that benefit 
was reopened.  The case was remanded to the RO for further 
development including a special VA examination with nexus 
opinion and readjudication of the claim of entitlement to 
service connection for hearing loss disability on a de novo 
basis.

In November 2000 the RO denied entitlement to service 
connection for hearing loss on a de novo basis.  The case was 
returned to the Board.

In March 2001 the Board remanded the case to the RO for 
additional development including notification and 
consideration of Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, § 3(a) 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. § 5103A).  

In February 2003 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran failed to report to special VA audiology-ear 
disease examinations in May 2001 in connection with his claim 
without good cause.

2.  A recognized hearing loss disability was not shown in 
service or for many years thereafter; nor was sensorineural 
hearing loss demonstrated to a compensable degree during the 
first post service year.

3.  The record lacks probative, competent medical evidence 
demonstrating an etiologic link between a post service 
reported hearing loss disability and service.  


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated 
by active duty; nor may a sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(West 2002); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309, 3.655, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that audiology on 
a May 1969 examination for entry into service showed hearing 
threshold levels in decibels of 5/5/0/X/5 and 5/0/0/X/25 
(right/left) at 500, 1,000, 2,000, 3,000 and 4,000 Hertz.  
Other service records show that his awards and decorations 
included the Vietnam Service Medal, Vietnam Campaign Medal 
and Purple Heart.

The audiology data for the same frequencies recorded on the 
separation examination in March 1971 showed the following 
thresholds: 15/10/0/30/25 and 15/15/5/25/30.  The diagnoses 
included left ear high frequency hearing loss.

The veteran reported hearing loss on his VA compensation 
application in March 1986, but did not report any treatment 
during or since service.

The VA medical records received in development of his claim 
included a 1988 report of logging work for more than 16 years 
and in late 1991 a history of recent ear infection treated at 
VA.  Another record dated in late 1991 reported that his ears 
had been ringing for approximately a year and that he had 
discontinued recently prescribed medication.  His work as a 
logger with "lots of noise" was reported.  

The diagnosis was deafness, inner ear disease, greater on the 
left.  There was also another late 1991 record entry noting 
his occupation as a logger and work with noisy trucks and 
machines.  Sensorineural hearing loss, right greater than 
left was noted.  

On a VA examination in February 1992 for other purposes, the 
veteran reported having been struck on the right side of the 
head with a "2 x 4" in a fight, and that his outer right ear 
had been struck by shrapnel.

A May 1992 audiologist's report reveals bilateral high 
frequency sensorineural hearing loss.  The report noted that 
the veteran had a positive history of head trauma, gradual 
hearing loss and progressive noise exposure with no familial 
history of hearing loss.  Audiology test findings of the 
right ear in the frequencies of 500, 1,000, 2,000, 3,000 and 
4,000 Hertz were as follows; 15, 20, 15, 65 and 70 
respectively.  Audiology test findings of the left ear in the 
frequencies of 500, 1,000, 2,000, 3000 and 4,000 Hertz were 
as follows; 5, 10, 40, 55 and 60 respectively.  


In July 1992 the veteran and his mother attended a hearing 
before a hearing officer at the RO.  The hearing transcript 
is on file.  He related his hearing loss to exposure to loud 
noise from machinery and shell fire in active duty.  He noted 
that since 1971 he had worked as a logger.  He noted working 
in a noise environment due to heavy machinery, chain saws and 
other equipment.  His mother noted that prior to service the 
veteran's hearing was good.  She reported noticing that he 
had become hard of hearing within the past few years.  

An audiology examiner in October 1995 reported a history of 
noise exposure in the military and for 22 years as a 
logger/lumber industry worker.  Firearms were also mentioned.  
The examination confirmed bilateral sensorineural hearing 
loss.  An outpatient record entry in late 1996 reports that 
the veteran attributed decreased hearing to "service-related 
injury overseas".

The record discloses that on August 28, 2000, a VA RO 
Examination Request Worksheet to VA Medical Center (MC), 
Roseburg was completed.  On a document dated August 30, 2000, 
it was indicated that the audio and ear disease examinations 
were canceled.  Further, it was noted that the examination 
request was canceled and incomplete per a telephone 
conversation with the veteran's mother who stated that the 
veteran was out of the country and she had no knowledge when 
he would return to Oregon.

In the November 2000 supplemental statement of the case the 
RO noted that the veteran failed to report for a VA 
examination scheduled at the Roseburg VAMC on August 30, 
2000.  Based on the information above, it appears that an 
examination was never scheduled.  There was no direct 
communication with the veteran either verbally or written.  
There was one unsuccessful attempt by telephone to contact 
him to schedule an examination; and, there is no evidence 
that written notice of any kind was sent to his address of 
record or last known address.

In March 2001 the Board remanded the case to the RO to afford 
the veteran a special audiology-ear disease examination for 
the purpose of ascertaining the current nature, extent of 
severity and etiology of any hearing loss found.  

Specifically, the examiner was requested to express an 
opinion as to whether it is at least as likely as not that 
any hearing loss found on examination, is wholly or even only 
partially due to noise exposure in service based upon 
examination findings and review of the claims file.  The 
Board referred to the criteria of 38 C.F.R. § 3.655 noting 
that failure to report for a scheduled VA examination without 
good cause shown may adversely affect the outcome of his 
claim. 

The record shows that in May 2001 the VA audiology-ear 
disease examinations were cancelled by the veteran because he 
withdrew his claim.  It was noted that per telephone 
conversation with the veteran his attorney was supposed to 
have notified the RO that he was dropping his claim as he was 
totally disabled and was not having any more compensation and 
pension examinations.  The record shows that service-
connection is in effect for post-traumatic stress disorder 
evaluated as 100 percent disabling.  

In November 2002 the RO notified the veteran that if he were 
withdrawing his claim of service connection for hearing loss 
he should do so in writing.  He was requested to respond 
within 30 days in order for the RO to stop processing his 
appeal.  Otherwise the RO would continue to process his 
appeal.  The veteran did not respond. 


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.   § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1995) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. At 120.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Board notes that audiometry testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hz); the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  

Hearing acuity measured by whispered voice testing measured 
at 15/15 is considered normal.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).

If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for a "disability" 
under 38 C.F.R. § 3.385, and (b) post service audiometric 
testing produces findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the post 
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes.  Id.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of 38 C.F.R. 
§ 3.655 as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. Id.  For 
purposes of this section, the terms "examination" and 
"reexamination" include periods of hospital observation 
when required by VA.  38 C.F.R. § 3.655(s) (2002).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall rated be based on the evidence of record.  Id.

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (2002) (emphasis added).

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), it was 
found that 38 U.S.C.A. § 1154(b) did not create a statutory 
presumption that a combat veteran's alleged disease or injury 
was service-connected, but it lightened the burden of a 
veteran who seeks benefits for an allegedly service-connected 
disease or injury.  



The statute sets forth a three-step sequential analysis that 
must be undertaken when a combat veteran seeks benefits under 
the method of proof provided by the statute.  First, it must 
be determined whether there is "satisfactory lay or other 
evidence of service incurrence or aggravation of such disease 
or injury."  Second, it must be determined whether the 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."

If these two inquiries are met, the Secretary "shall accept" 
the veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  Thus, if a veteran satisfies both of these inquiries 
mandated by statute, a factual presumption arises that the 
alleged injury or disease is service-connected.

The United States Court of Appeals for the Federal Circuit 
(CAFC) then stated that this presumption is rebuttable.  VA 
may rebut the presumption by presenting "clear and convincing 
evidence to the contrary."  The CAFC found that satisfactory 
evidence means credible evidence and if a veteran produces 
credible evidence that would allow a reasonable fact-finder 
to conclude that the alleged injury or disease was incurred 
in combat, there is satisfactory evidence to satisfy the 
first requirement of 38 U.S.C.A. § 1154(b).  

In addition, the CAFC found that the second inquiry did not 
require the weighing of the veteran's evidence with contrary 
evidence.  It is only at the third step (if the VA seeks to 
rebut the presumption of service connection) that evidence 
contrary to the veteran's claim of service connection comes 
into play.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

This case was previously remanded by the Board in 1999 and 
2001 in order to obtain additional evidence pertinent to the 
veteran's claim.  In the March 2001 remand the Board directed 
the RO to notify the veteran as well as consider the VCAA.  
The veteran failed to report to scheduled audiology-ear 
disease examinations in May 2001 in connection with his 
claim.  He noted in telephone conversation with VAMC that he 
had withdrawn his claim.  He failed to submit in writing that 
he was formally withdrawing his claim of service connection 
for hearing loss as requested by the RO.  See 38 C.F.R. 
§ 20.204.  

It appears that in view of the evidentiary record as 
constituted to date, the veteran has sought to convey the 
message that he is no longer pursuing his claim of 
entitlement to service connection for a hearing loss since he 
has been rated totally disabled by VA for compensation 
purposes. Nevertheless, in view of the veteran's failure to 
comply with the law requiring that he submit such claimed 
withdrawal of his appeal in writing per 38 C.F.R. § 20.204, 
the Board must nonetheless adjudicate his claim with 
application of all pertinent laws and regulations as have 
been cited above in detail.

Therefore, the claim of service connection for hearing loss 
remains on appeal and he failed to report to the May 2001 
audiology-ear examinations without good cause shown.  The 
CAVC has held that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In its February 2003 supplemental statement of the case the 
RO notified the veteran of VCAA and which portion of the 
evidence was to be submitted by him and which was to be 
provided by VA consistent with section 5103A.  Therefore, 
such notification to the appellant satisfies the requirement 
that VA advise the appellant as to which evidence, if any, he 
is to submit, and which VA will obtain.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.



In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.

There is no useful purpose in remanding the issue decided 
below.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc),vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000)(CAFC); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since the RO initially considered VCAA in connection with the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service connection

The veteran maintains that he developed a hearing loss 
disability due to exposure to loud noise in service.  

In this case, despite the veteran's service medical records 
showing elevated shifts in hearing acuity between service 
entrance and separation examinations, they are absent 
evidence of a recognized hearing loss disability by 
audiometric study meeting the criteria for hearing loss under 
38 C.F.R. § 3.385 for VA compensation purposes.  

The competent postservice medical evidence first 
demonstrating a recognized hearing loss disability dates from 
more than 20 years following separation from service.  
Importantly, the Board notes that from separation in 1971, 
the veteran worked as a logger and was exposed to loud noise 
associated with heavy machinery.  Likewise, the postservice 
record lacks continuity of pertinent symptoms or complaints 
of hearing loss for many years following separation from 
service.  

In July 1992 the veteran's mother noted first observing his 
having difficulty hearing in the past few years.  

He failed to report for scheduled VA audiology-ear disease 
examinations in connection with his claim in May 2001 without 
good cause and has stated an unwillingness to report for any 
compensation and pension examinations.  The Board requested 
the May 2001 examination for the purpose of having examiner 
express an opinion as to whether it is at least as likely as 
not that any hearing loss found on examination, is wholly or 
even only partially due to noise exposure in service.  Since 
the veteran failed to report to the VA examination without 
good cause shown, the Board must consider such claim of 
entitlement to service connection for hearing loss on the 
evidence of record.  See 38 C.F.R. § 3.655.

A comprehensive review of the record fails to show any 
competent or probative medical evidence establishing an 
etiologic link or nexus between the elevated shifts in 
hearing acuity in service and the initial manifestations of a 
hearing loss disability meeting the criteria under 38 C.F.R. 
§ 3.385 in 1992, many years postservice especially when 
viewed in light of significant occupational noise exposure 
since 1971.  

The Board points out that the veteran's own account of the 
etiology of his disability recorded in his medical records is 
not sufficient to support the claim.  In LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), the CAVC held that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence"...[and] a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Also, a medical opinion that is not supported by any clinical 
evidence is of low probative value.  Black v. Brown, 5 Vet. 
App. 177 (1993).  Any comment made by a VA examiner relating 
hearing loss to active service based upon history without 
benefit of the claims folder does not constitute competent 
medical evidence.  See Grover v. West 12 Vet. App. 109, 112 
(1999). 

The veteran presently maintains that he has a hearing loss 
disability as a consequence of exposure to loud noise in 
active service.  The CAVC has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Similarly, the Board cannot 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In other words, the record contains clear and convincing 
evidence showing that a recognized hearing loss disability 
was not present in service or until many years thereafter and 
with evidence of chronic exposure to intercurrent 
occupational noise.  The record is without competent medical 
evidence showing any recognized hearing loss as noted many 
years postservice is wholly or even only partially due to 
noise exposure in active duty.  It is well to add at this 
time the record is devoid of a showing of post service 
sensorineural hearing loss disabling to a compensable degree 
during the first post service year.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hearing loss 
disability.  See Gilbert, supra.


ORDER

Entitlement to service connection for hearing loss disability 
is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

